 

 

Exhibit 10.46

PPL

45 Basin Creek Road

Butte, Montana 59701

(406) 533-0770

(406) 533-0208 - fax

CONFIRMATION

Date:

June 2, 2008

Seller:

PPL EnergyPlus, LLC

Purchaser:

Idaho Power Company

Agreement:

WSPP Agreement and Service Schedule C

This Confirmation is provided to confirm the oral agreement entered into between
the Purchaser and Seller on May 28, 2008; whereby Seller agreed to sell and
deliver to Purchaser and Purchaser agreed to purchase and receive from Seller
Firm Capacity/Energy Sale or Exchange Service, as described in WSPP Service
Schedule C ("Firm Energy"), pursuant to the following terms and conditions:



Contract Term:

From the earlier of (i) the date of IPUC approval of the final written
Confirmation for this

 

transaction (the "Confirmation") or (ii) the date of Purchaser's written
notification to Seller of

 

acceptance of the Confirmation, through August 31, 2011.

 

Delivery Term:

June 1 through August 31 for years 2010 and 2011, Hour Ending (HE) 0700 through
HE

 

2200, Pacific Prevailing Time (PPT), Monday through Saturday, excluding Sundays
and

 

NERC Holidays.

 

Price:

$92.25 per MWh

 

Total Price:

$19,111,248

 

Quantity:

83 MWh per hour

 

Total Quantity:

207,168 MWh

 

Delivery Points:

Seller's choice into NorthWestern Energy's transmission system (NWMT).

The Seller and Purchaser agreed to the above transaction pursuant to and in
accordance with the terms and conditions of the WSPP Agreement and Service
Schedule C, as amended and effective as of April 1, 2008 ("Agreement"), the WSPP
Credit Support Annex dated March 25, 2003 and amended January 8, 2004, and those
additional terms and conditions provided for in Special Provisions below.



Special Provisions:



 1. Seller shall be responsible for contingency reserves that satisfy the
    requirements of the WECC applicable in the WECC-certified Balancing
    Authority not to exceed the sum of five percent of the Quantity provided
    from hydropower generation and seven percent of the Quantity provided from
    thermal generation (fifty percent of which shall be spinning) and of no
    different quality than currently required.

 2. Purchaser shall acquire and pay for transmission service from the Delivery
    Points to Jefferson ("Transmission Service").  Such obligation includes
    paying for all losses in connection with such Transmission Service.

--------------------------------------------------------------------------------


If Seller holds firm Transmission Service for any portion of the Quantity for
the Delivery Term in any year during the Contract Term, the Parties agree that
Seller shall reassign such firm Transmission Service to Purchaser and Purchaser
shall accept such reassignment prior to the beginning of such Delivery Term. 
Purchaser will pay all costs and expenses at the actual tariff rate for such
Transmission Service that applies during the Delivery Term.  The transmission
reassignment will be in a form mutually agreed to by the Parties and will be in
accordance with all FERC requirements.

By October 1 of each year during the Contract Term, Purchaser will contact
Seller to determine Seller's intention to rollover such Transmission Service. 
If Seller determines it will not rollover such Transmission Service, Seller will
notify Purchaser thereof.  Purchaser may elect, at any time within 10 Business
Days after receipt of any such notice, to request that Seller rollover such
Transmission Service and assign such Transmission Service to Purchaser for the
entire term and entire quantity of the rollover.

3.       Within three Business Days following execution of this Confirmation
pursuant to the terms of the Agreement (the "Final Agreement Date"), Purchaser
shall pay a deposit to Seller in the amount of $100,000.  Purchaser shall then
have 60 days from the Final Agreement Date (the "Approval Period") to seek and
obtain Idaho Public Utility Commission (the "IPUC") approval of the
Confirmation.  The Confirmation shall become effective on the earlier of 1) the
date the IPUC issues a final order approving the Confirmation as submitted (or
with mutually acceptable changes) within the Approval Period; or 2) any date
during the Approval Period on which Purchaser notifies Seller in writing of
Purchaser's election to confirm and accept the Confirmation.  Seller shall,
within three Business Days following receipt of a copy of such final order or
Purchaser's acceptance of the Confirmation, refund the $100,000 deposit to
Purchaser.



If Purchaser has not accepted the Confirmation and if the IPUC has not issued a
final order approving the Confirmation as submitted (or with mutually acceptable
changes) within the Approval Period, then either Party may immediately terminate
the Confirmation by providing written notice to the other Party within 5
Business Days after the end of the Approval Period.  If the Confirmation is
terminated by either Party during such time period, Purchaser will forfeit the
$100,000 deposit.



Notwithstanding any other provision of this Agreement, in no event shall any
interruption or curtailment of transmission service resulting from or arising
out of any action taken by or at the direction of any reliability coordinator
under or pursuant to the WECC's Unscheduled Flow Mitigation Plan (or any
replacement or successor plan) constitute an Uncontrollable Force for purposes
of this Agreement, and in no event shall any Party be entitled to claim
Uncontrollable Force to excuse any failure to make available capacity or deliver
or receive energy as a result of any such interruption or curtailment of
transmission service.



Upon receipt of this Confirmation, Purchaser shall notify Seller of its approval
by executing and returning this Confirmation by fax to (406) 533-0208 within
five (5) Business Days.  This Confirmation shall be final and binding, whether
or not signed or confirmed by Purchaser, unless Purchaser advises Seller in
writing of any inaccuracy within five (5) Business Days following the receipt of
this Confirmation.



Purchaser

 

Seller

Idaho Power Company

 

PPL EnergyPlus, LLC

Signed:

/s/James C. Miller

Signed:

/s/Kim Tretheway

Name:

James C. Miller

Name:

Kimberly J. Tretheway

Title:

SVP - Power Supply

Title:

Team Leader - Trading Controls

Date:

June 4, 2008

Date:

6-3-08

--------------------------------------------------------------------------------